--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

        This Agreement is made the 23rd of August, 2001, effective as of
September 1, 2001, by and between Coventry Health Care, Inc., a Delaware
corporation (the “Company”), and Harvey C. DeMovick, Jr. (the “Executive”).

        WHEREAS, Executive desires to enter into an employment relationship with
the Company and the Company desires to employ Executive; and

        WHEREAS, Executive and the Company desire to set forth in a written
agreement the terms and conditions of such employment.

        NOW, THEREFORE, in consideration of the mutual covenants contained in
this Employment Agreement, the parties hereby agree as follows:

1.  TERM AND DUTIES

        1.1 The term of this Agreement shall commence as of September 1, 2001,
and shall continue through December 31, 2003 and will continue on a year-to-year
basis thereafter in the absence of notice of either party given no later than
the September 30th prior to the expiration, or unless otherwise extended (the
“Term”).

        1.2 Executive shall serve as Senior Vice President, Customer Service
Organization (CSO) and Chief Information Officer (CIO), shall report to the
President and Chief Executive Officer and shall be responsible for broad
executive responsibilities in the Customer Service Operations and Information
Systems management area, including, but not limited to, the establishment and
implementation of policies and procedures, formulation of long range plans,
goals and objectives, effective management of employees, and such other powers
and duties normally associated with such position or as may be delegated or
assigned to the Executive by the Company’s President and Chief Executive
Officer. During the term of the Agreement, the Executive shall also serve
without additional compensation in such other offices of the Company or its
subsidiaries or affiliates to which he may be elected or appointed by the Board
of Directors of the Company or its subsidiaries or affiliates, respectively.

2.  COMPENSATION AND BENEFITS

        2.1 The Company shall pay the Executive a base salary (“Base Salary”) of
not less than Three Hundred Forty Thousand Dollars ($340,000) per annum, subject
to applicable withholdings. The Base Salary shall be payable according to the
customary payroll practices of the Company. The Base Salary shall be reviewed
annually and shall be subject to increase from time to time.

        2.2 The Executive shall be eligible for an annual bonus (“Bonus”) in
accordance with the Company’s annual bonus plan in effect on the date of this
Agreement.

        2.3 The terms and conditions of all stock options and restricted share
awards previously granted to Executive shall remain in full force and effect.

        2.4 The Executive will be entitled to participate in all employee
benefit plans or programs and receive all benefits and perquisites to which any
salaried employee is eligible under any existing or future plan or program for
salaried employees, including, without limitation, all plans developed for
executive officers of the Company. These plans or programs may include group
hospitalization, health care, dental care, life or other insurance, tax
qualified pension, savings, thrift and profit sharing plans, termination pay
programs, sick leave plans, travel or accident insurance, disability insurance,
and contingent compensation plans, including capital accumulation programs,
restricted stock programs, stock purchase programs and stock option plans.
Nothing in this Agreement will preclude the Company from amending or terminating
any of the plans or programs applicable to salaried employees or executive
officers. The Executive will be entitled to four (4) weeks of annual paid
vacation.

        2.5 The Company will reimburse the Executive for all reasonable travel
and other expenses incurred by the Executive in connection with the performance
of his duties upon proper documentation in accordance with Company policies. To
the degree that the Executive is accountable for any income taxes arising from
this Section, he will have sole responsibility for calculating and paying such
taxes.

        2.6 Executive will be eligible to participate in the Company Deferred
Compensation Plan (the “Plan”) in accordance with and under the terms of the
Plan document.

3.  DEATH AND DISABILITY COMPENSATION

        3.1 In the event of the death of the Executive during the Term, payments
under this Employment Agreement shall cease as of the date of death, except for
the following benefits to be paid to the Executive's beneficiaries:

          (a) any earned but unpaid base salary and a lump sum payment equal to
the annual bonus compensation for the two (2) calendar years immediately
preceding the death of Executive, pro-rated for the year death occurs;

          (b) for twenty-four (24) months following the date of the Executive’s
death, the Company shall reimburse the Executive’s designated beneficiary for
the cost of the designated beneficiary’s medical and dental insurance as in
effect at the date of the Executive’s death;

          (c) the exercisability of stock options granted to the Executive shall
be governed by any applicable stock option agreements and the terms of the
respective stock option plans; and

          (d) the Executive’s designated beneficiary will be entitled to receive
the proceeds of any life or other insurance or other death benefit programs
provided or referred to in this Employment Agreement.

        3.2 Notwithstanding the disability of the Executive, the Company will
continue to pay the Executive pursuant to Section 2 hereof during the Term,
unless the Executive’s employment is earlier terminated in accordance with this
Agreement. In the event the disability continues for a period of three (3)
months, the Company may thereafter terminate this Agreement and the Executive’s
employment. Following such termination, the Company will pay the Executive
amounts equal to the following:

          (a) his regular installments of Base Salary, as of the time of
termination, for a period not to exceed the commencement of payments under any
Company provided long-term disability plan;

          (b) a lump sum payment equal to the average annual bonus compensation
for the two (2) calendar years immediately preceding the year of termination due
to disability, prorated for the year the disability occurs;

          (c) for twenty-four (24) months following the date of the Executive’s
termination due to disability, the Company shall reimburse the Executive for the
cost of the Executive’s medical and dental insurance as in effect at the date of
the Executive’s termination; and

          (d) if the Executive is receiving disability benefits under the
Company’s qualified long-term disability program, the Executive will receive a
monthly payment equal to 60% multiplied by pre-disability earnings (as defined
by the qualified long-term disability plan) less any monthly benefit paid under
the qualified long-term disability program. Such payments shall continue to
cessation of payments under the Company’s qualified long-term disability
program.

          (e) the exercisability of stock options granted to the Executive shall
be governed by any applicable stock option agreements and the terms of the
respective stock option plans.

        3.3 During the period the Executive is receiving payments following his
disability and as long as he is physically and mentally able to do so, the
Executive will furnish information and assistance to the Company and from time
to time will make himself available to the Company to undertake assignments
consistent with his position or prior position with the Company and his physical
and mental health. If the Company fails to make a payment or provide a benefit
required as part of this Employment Agreement, the Executive’s obligation to
provide information and assistance will cease.

        3.4 For purposes of this Agreement, the term “disability” will have the
same meaning as is attributed to such term, or any substantially similar term,
in the Company’s long-term disability income plan as in effect from time to
time. The Company’s group long-term disability policy in existence at the time
of disability shall be considered to be a part of this Agreement.

4.  TERMINATION OF EMPLOYMENT

        4.1 Except in the case of the two (2) year period following a Change in
Control (as hereinafter defined), if the Executive suffers a Termination Without
Cause (hereinafter defined) or a Constructive Termination (as hereinafter
defined), the Company will continue to pay the Executive the following:

          (a) for a period of twelve (12) months after Termination Without Cause
or Constructive Termination, a monthly amount equal to the sum of the
Executive’s combined (i) Base Salary in effect at the time of the termination
and (ii) the average Bonus for the two (2) calendar years immediately preceding
the year of termination, divided by twelve (12); and

          (b) for twelve (12) months following such Termination Without Cause or
Constructive Termination, the Company shall reimburse the Executive for the cost
of the Executive’s medical and dental insurance as in effect at the date of
termination or will maintain coverage in the Company’s medical and dental plans
for such period. However, if Executive obtains employment with another employer
during such twelve (12) month period, such coverage or reimbursement will cease
as of the date Executive, his spouse and family can be covered under the plans
of the new employer without exclusion for preexisting conditions, if earlier
than the end of the 12-month period. In addition, the Executive will receive
twelve (12) months additional vesting credit for all stock options and
restricted stock awards, if applicable.

        4.2 If the Executive suffers a Termination Without Cause or Constructive
Termination within two (2) years following a Change in Control, the Company will
pay to the Executive the following:

          (a) in a lump sum upon such termination an amount equal to the sum of
(i) 100% of the Executive’s combined (A) Base Salary as in effect at the time of
the termination and (B) average Incentive Bonus for the two (2) calendar years
immediately preceding the year of termination, and (ii) to the extent that such
foregoing amount or any other payment in the nature of compensation (within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (“Section 280G”)) to or for the benefit
to the Executive (or any part of such amount or other payment) constitutes an
“excess parachute payment” within the meaning of Section 280G, the amount, if
any, of (A) such “excess parachute payment” multiplied by a fraction, the
numerator of which is the number one (1.00) and the denominator of which is (I)
the number (1.00) minus (II) the effective tax rate under Section 280G
applicable to the Executive expressed as decimal, minus (B) the amount of such
“excess parachute payment”;

          (b) for twelve (12) months following such Termination Without Cause or
Constructive Termination following a Change of Control, the Company shall
reimburse the Executive for the cost of the Executive’s medical and dental
insurance as in effect at the date of termination; and

          (c) all stock options and all restricted stock granted to the
Executive shall vest in full upon a Change of Control.

        4.3 If the Executive suffers a Termination with Cause or the Executive
terminates his employment with the Company not due to a Constructive
Termination, death or disability (as defined in Section 3.4) (a “Voluntary
Termination”), then the Company will not be obligated to pay the Executive any
amounts of compensation or benefits following the date of termination, except
earned but unpaid Base Salary through the date of termination, which will be
paid in a lump sum. The exercisability of stock options granted to the Executive
shall be governed by any applicable stock option agreements and plans.

        4.4 For purposes of this Employment Agreement, the following terms have
the following meanings:

          (a) A “Change in Control” shall occur if at any time, substantially
all of the assets of the Company are sold or transferred by sale, merger or
otherwise, to an entity which is not a direct or indirect subsidiary of the
Company, or if any “person” (as such term is used in Sections 13(d) or 14 (d) of
the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the then existing outstanding securities of
the Company.

          (b) “Constructive Termination” means termination by the Executive
which follows (a) a reassignment of duties, responsibilities, title, or
reporting relationships that are not at least the equivalent of his then current
position as set forth in Section 1.2 or the compensation and benefits provided
herein, (b) the intentional or material breach by the Company of this Agreement,
or (c) a reassignment, after a Change of Control, to a geographic location more
than fifty miles from Bethesda, Maryland. The Executive shall have a period of
ninety (90) days after termination of his employment to assert against the
Company that he suffered a Constructive Termination, and after the expiration of
such ninety (90) day period, the Executive shall be deemed to have irrevocably
waived the right to such assertion.

          (c) “Termination With Cause” means termination by the Company, acting
in good faith, by written notice to the Executive specifying the event relied
upon for such termination, due to the Executive’s conviction for a felony, the
Executive’s intentional perpetration of a fraud, embezzlement or other act of
dishonesty or the Executive’s intentional breach of a trust or fiduciary duty
which materially adversely affects the Company or its shareholders.

          (d) “Termination Without Cause” means termination by the Company other
than due to the Executive’s death or disability or Termination With Cause.

5.  OTHER DUTIES OF THE EXECUTIVE

        5.1 The Executive shall devote substantially all of his working time to
the business of the Company and during the Term shall not take, directly or
indirectly, an active role in any other business without the prior written
consent of the Company; but except as provided in Section 5.3, this Section
shall not prevent the Executive from serving as a director of other entities not
affiliated with the Company, from making real estate or other investments of a
passive nature or from participating in the activities of a charitable
organization where such participation does not adversely affect the Executive’s
ability to perform his duties under this Agreement.

        5.2 The Executive will, upon reasonable notice, during or after the Term
of this Employment Agreement, furnish information as may be in his possession
and cooperate with the Company as may reasonably be requested in connection with
any claims or legal actions in which the Company is or may become a party. The
Executive shall receive reasonable compensation for the time expended by him
pursuant to this Section 5.2 after the Term.

        5.3 The Executive acknowledges that certain information pertaining to
the business and operations of the Company such as strategic plans, product
development, financial costs, pricing terms, sales data or new or developing
business opportunities (“Confidential Information”), is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
Confidential Information are essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the term of this
Agreement or following termination of his employment except to the extent
reasonably necessary in the performance of his duties under this Agreement, give
to any person, firm, association, corporation or governmental agency any
Confidential Information except as required by law. The Executive will not make
use of this Confidential Information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this Confidential Information by
others. All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession will
remain the property of the Company.

        5.4 The Executive will not Compete with the Company (as hereinafter
defined) at any time while he is employed by the Company. Except after a Change
in Control or after non-renewal under Section 1.1, in the event of Termination
Without Cause or Constructive Termination pursuant to Section 4.1, the Executive
will not Compete with the Company for a period of one (1) year from the date of
such termination. In the event of a termination after a Change in Control that
gives rise to payments to Executive under Section 4.2, the Executive will not
Compete with the Company for one (1) year from the date of termination. In the
event of a Voluntary Termination in which the Executive only receives payment as
defined under Section 4.3, or which follows a Company non-extension notice under
Section 1.1, there will be no restriction on the Executive’s right to Compete
with the Company after the date his employment terminates. For the purposes of
this Section 5.4, the term “Compete with the Company” means action by the
Executive, direct or indirect, either as an officer, director, stockholder,
owner, partner, employee or in any other capacity, resulting in the Executive
having any legal or equitable ownership or other financial or non-financial
interest in or employment with, any HMO, managed care or health insurance
business within a fifty mile radius of any location where the Company or any
subsidiary or affiliate of the Company conducts such business at the date of a
termination of the Executive’s employment; provided, however, that the term
“Compete with the Company” shall not include ownership (without any more
extensive relationship) of a less than a five percent (5%) interest in any
publicly-held corporation or other business entity. The Executive acknowledges
that the covenants contained herein are reasonable as to geographic and temporal
scope. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 5.4 may cause irreparable harm to the Company
not compensable in monetary damages and that the Company may be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 5.4.

6.  INDEMNIFICATION OF EXECUTIVE

        6.1 The Company shall indemnify the Executive and shall reimburse the
Executive’s expenses under the circumstances described, and to the maximum
extent provided under the mandatory and the permissive indemnification and
expense reimbursement provisions of Delaware law. The provisions of this Section
6.1 shall continue in full force and effect after Executive ceases to serve as
an officer, director, employee or in any other capacity with the Company or any
of its affiliates, and shall inure to the benefit of his heirs, executors or
administrators.

7.  MISCELLANEOUS

        7.1 This Agreement contains the entire understanding between the Company
and the Executive with respect to the subject matter and supersedes any prior
employment or severance agreements between the Company and its affiliates, and
the Executive.

        7.2 This Agreement may not be modified or amended except in writing
signed by the parties. No term or condition of this Employment Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to specific term or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

        7.3 Should any part of this Agreement be declared invalid for any
reason, such invalidity shall not affect the validity of any remaining portion
hereof and such remaining portion shall continue in full force and effect as if
this Employment Agreement had been originally executed without including the
invalid part. Should any covenant of this Employment Agreement be unenforceable
because of its geographic scope or term, its geographic scope or tem shall be
modified to such extent as may be necessary to render such covenant enforceable.

        7.4 Titles and captions in no way define, limit, extend or describe the
scope of this Agreement nor the intent of any provision thereof.

        7.5 This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

        7.6 This Employment Agreement has been executed and delivered in the
State of Maryland and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state. Any dispute among the parties
hereto shall be settled by arbitration in Bethesda, Maryland, in accordance with
the rules then obtaining of the American Arbitration Association and judgment
upon the award rendered may be entered in any court having jurisdiction thereof.
All provision hereof are for the protection and are intended to be for the
benefit of the parties hereto and enforceable directly by the binding upon each
party. Each party hereto agrees that the remedy at law of the other for any
actual or threatened breach of this Employment Agreement would be inadequate and
that the other party shall be entitled to specific performance hereof or
injunctive relief or both, by temporary or permanent injunction or such other
appropriate judicial remedy, writ or orders as may be decided by a court of
competent jurisdiction in addition to any damages which the complaining party
may be legally entitled to recover.

        7.7 All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or when delivered if by hand, overnight delivery service or confirmed facsimile
transmission to the following:

          (i) If to the Company, at 6705 Rockledge Drive, Suite 900, Bethesda,
Maryland, 20817, Attention: Chairman of the Compensation Committee, or at such
other address as may have been furnished to the Executive by the Company in
writing; or

           (ii) If to the Executive, at 6705 Rockledge Drive, Suite 900,
Bethesda, Maryland, 20817 or 70 Noyes Neck Road, Westerly, Rhode Island, 02891,
or such other address as may have been furnished to the Company by the Executive
in writing.

        7.8 This Employment Agreement shall be binding on the parties’
successors, heirs and assigns.

        IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first above written.

COVENTRY HEALTH CARE, INC. EXECUTIVE: By: /s/ Allen F. Wise By: /s/ Harvey C.
DeMovick, Jr.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Allen F. Wise Harvey C. DeMovick, Jr. President & CEO








--------------------------------------------------------------------------------